     Case 2:20-cv-01443-KJM-AC Document 27 Filed 09/01/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY JOHNSON,                                   No. 2:20-cv-1443 KJM AC P
12                        Petitioner,
13            v.                                         FINDINGS & RECOMMENDATIONS
14    DANIEL E. CUEVA,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Respondent has filed a motion to dismiss the petition as

19   unexhausted, ECF No. 12, which petitioner opposes, ECF No. 23.

20      I.         Factual and Procedural Background

21           On February 1, 2018, petitioner was convicted of nineteen counts of lewd acts on a minor

22   and one count of furnishing marijuana to a minor and sentenced to a determinate sentence of

23   fifty-five years and eight months. Lod. Doc. 1 (ECF No. 13-1).

24                 A. Direct Review

25           Petitioner, with the assistance of counsel, appealed his conviction and then sought review

26   of the appellate court’s judgement in the California Supreme Court. Lod. Doc. 3 (ECF No. 13-3).

27   The petition raised a single issue: that petitioner’s convictions on Counts 8 and 9 should be

28   reversed because the verdicts were “uncertain, ambiguous, and unintelligible” as to whether he
                                                         1
     Case 2:20-cv-01443-KJM-AC Document 27 Filed 09/01/21 Page 2 of 4


 1   was guilty of the greater or lesser offenses for those charges. Id. The California Supreme Court
 2   issued its order on the petition for review on August 28, 2019.1 Lod. Doc. 4 (ECF No. 13-4).
 3                 B. State Collateral Review
 4             Petitioner did not file any state petitions for collateral review.
 5                 C. Federal Petition
 6             This action was initiated on July 12, 2020,2 when petitioner filed a motion for an
 7   extension of time to file a habeas petition. ECF No. 1. The petition was ultimately filed on
 8   September 27, 2020; it alleges two grounds for relief. ECF No. 7. In Ground One, petitioner
 9   asserts that he was denied effective assistance of counsel when counsel failed to obtain an expert
10   witness. Id. at 4. Ground Two alleges that petitioner’s due process rights were violated with
11   respect to the charges relating to Victim 2 because the charges were not brought until seven years
12   after the offense, making him unable to obtain supportive witnesses. Id.
13       II.       Motion to Dismiss
14             Respondent has filed a motion to dismiss the petition as wholly unexhausted. ECF No.
15   12. Petitioner opposes the motion but does not deny that he did not exhaust his claims in state
16   court. ECF No. 23. Instead, he argues that he did not know that he could tell his appellate
17   attorney that he wanted to raise these issues in state court and that his attorney refused to discuss
18   his case over the phone the one time they spoke. Id.
19             The exhaustion of state court remedies is a prerequisite to the granting of a petition for
20   writ of habeas corpus unless “there is an absence of available State corrective process” or
21
     1
22     Rather than submitting a copy of the California Supreme Court’s order, respondent filed a copy
     of that court’s docket sheet for petitioner’s direct appeal. Lod. Doc. 4. A docket sheet may be
23   competent evidence of the date that an order was filed, but it is not an order and does not
     conclusively establish the contents of the orders it references. The undersigned does not consider
24   a docket sheet to be an appropriate basis for review of a state court adjudication under § 2254. In
     this instance, the substance of the California Supreme Court’s order is immaterial. However, in
25   the future, counsel for respondent should provide copies of California Supreme Court orders,
26   rather than docket sheets, when submitting the state court record in habeas cases.
     2
       Since petitioner is a prisoner proceeding pro se, he is afforded the benefit of the prison mailbox
27   rule. Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing rule that a prisoner’s court
     document is deemed filed on the date the prisoner delivered the document to prison officials for
28   mailing).
                                                          2
     Case 2:20-cv-01443-KJM-AC Document 27 Filed 09/01/21 Page 3 of 4


 1   circumstances make the process ineffective to protect a petitioner’s rights. 28 U.S.C.
 2   § 2254(b)(1). A petitioner satisfies the exhaustion requirement by providing the highest state
 3   court with a full and fair opportunity to consider all claims before presenting them to the federal
 4   court. Picard v. Connor, 404 U.S. 270, 275-76 (1971). A habeas petitioner bears the burden of
 5   proving he has exhausted his state court remedies, Williams v. Craven, 460 F.2d 1253, 1254 (9th
 6   Cir. 1972) (per curiam) (citation omitted), and petitioner has not met his burden.
 7              Although petitioner filed a petition for review in the California Supreme Court, it did not
 8   address either of the grounds for relief set forth in the federal petition. Petitioner did not file a
 9   state habeas petition. Additionally, petitioner’s assertions that he did not know that he could tell
10   his attorney he wanted to bring those claims, and that his attorney would not discuss his case with
11   him do not demonstrate that the State corrective process was unavailable or that the process was
12   ineffective. Because the claims in the federal petition were not presented to the California
13   Supreme Court they are not exhausted, and the petition must be dismissed.
14       III.      Plain Language Summary of this Order for a Pro Se Litigant
15              It is being recommended that the motion to dismiss be granted because you did not bring
16   your claims in the state supreme court before filing the petition in this case. A federal court may
17   not consider claims that the state court has not previously considered.
18                                                CONCLUSION
19              Accordingly, IT IS HEREBY RECOMMENDED that petitioner’s application for a writ of
20   habeas corpus be dismissed without prejudice.
21              These findings and recommendations are submitted to the United States District Judge
22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
23   after being served with these findings and recommendations, any party may file written
24   objections with the court and serve a copy on all parties. Such a document should be captioned
25   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
26   objections shall be filed and served within fourteen days after service of the objections. Due to
27

28
                                                          3
     Case 2:20-cv-01443-KJM-AC Document 27 Filed 09/01/21 Page 4 of 4


 1   exigencies in the court’s calendar, no extensions of time will be granted.3 The parties are
 2   advised that failure to file objections within the specified time may waive the right to appeal the
 3   District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 4          If petitioner files objections, he may also address whether a certificate of appealability
 5   should issue and, if so, why and as to which issues. Pursuant to Rule 11 of the Federal Rules
 6   Governing Section 2254 Cases, this court must issue or deny a certificate of appealability when it
 7   enters a final order adverse to the applicant. A certificate of appealability may issue only “if the
 8   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.
 9   § 2253(c)(2).
10   DATED: August 31, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     3
27     Petitioner is informed that in order to obtain the district judge’s independent review and
     preserve issues for appeal, he need only identify the findings and recommendations to which he
28   objects. There is no need to reproduce his arguments on the issues.
                                                         4
